 Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 1 of 8 Page ID #:160



1
2
                                                                     JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   PRL USA HOLDINGS, INC., a                  ) CASE NO. 2:20-cv-01670-AB-RAO
     Delaware Corporation,                      )
12                                              ) [PROPOSED] JUDGMENT
                          Plaintiffs,           ) ENTERING PERMANET
13                                              ) INJUNCTION, AND AWARDING
                  v.                            ) STAUTORY DAMAGES AND
14                                              ) PREJUDGMENT INTEREST
     DESIGNERBRANDSFORLESS, INC.,               ) AGAINST DEFENDANT
15   a California Corporation; and DOES 1-      ) DESIGNERBRANDSFORLESS, INC.
     10, inclusive,                             )
16                                              )
                          Defendants.           )       Hon. André Birotte Jr.
17                                              )
                                                )
18                                              )
                                                )
19
20         On September 8, 2020, Plaintiff PRL USA Holdings, Inc. (“Plaintiff” or “PRL”)
21   filed a motion for default judgment against Defendant Designerbrandsforless, Inc.
22   (“Defendant” or “DBFL”), ECF No. 24. On October 29, 2020, the Court granted
23   PRL’s motion for default judgment. ECF No. 29. Accordingly, it is hereby
24   ORDERED, ADJUDGED and DECREED as follows:
25
           1.    Judgment is entered against Defendant Designerbrandsforless, Inc. as to
26
     Counts 1-4 of Plaintiff’s Complaint;
27
           2.    The Court awards Plaintiff $410,783.56 (consisting of statutory damages
28

                                                1
                                  PLAINTIFF’S [PROPOSED] JUDGMENT
 Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 2 of 8 Page ID #:161



1    in the amount of $400,000.00 and $10,783.56 in prejudgment interest) against
2    Designerbrandsforless, Inc.
3          3.    Defendant, its officers, agents, servants and employees and any persons in
4    active concert or participation with them are permanently restrained and enjoined
5    from infringing upon Plaintiff’s federally registered trademarks, including but not
6    limited the marks identified in Exhibit A attached hereto (the “RALPH LAUREN
7    Trademarks”), either directly or contributorily in any manner, including:
8          (a)   Manufacturing, importing, advertising, marketing, promoting, supplying,
9    distributing, offering for sale, and/or selling products which bear the Plaintiff’s
10   RALPH LAUREN Trademarks, or any marks/designs identical, substantially similar,
11   and/or confusingly similar thereto;
12         (b)   Shipping, delivering, holding for sale, distributing, returning, transferring
13   or otherwise moving, storing, or disposing of in any manner items falsely bearing the
14   RALPH LAUREN Trademarks, or any reproduction, counterfeit, copy or colorable
15   imitation thereof;
16         (c)   Using the Plaintiff’s RALPH LAUREN Trademarks or any reproduction,
17   counterfeit, copy or colorable imitation thereof in connection with the manufacture,
18   importation, distribution, advertisement, offer for sale and/or sale of merchandise;
19         (d)   Passing off, inducing or enabling others to sell or pass off any product or
20   other items that are not Plaintiff’s genuine merchandise as genuine Plaintiff’s
21   merchandise;
22         (e)   Committing any other act which falsely represents or which has the effect
23   of falsely representing that the goods and services of Defendant is licensed,
24   authorized, offered, produced, or sponsored by, or are in any other way associated
25   with Plaintiff;
26         (f)   Assisting, aiding, or attempting to assist or aid any other person or entity
27   in performing any of the prohibited activities referred to in Paragraphs (a) to (e)
28   above.

                                                 2
                                   PLAINTIFF’S [PROPOSED] JUDGMENT
 Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 3 of 8 Page ID #:162



1         4.    The Court shall have continuing jurisdiction to enforce the provisions of
2    the permanent injunction entered herein.
3
     IT IS SO ORDERED, ADJUDGED, AND DECREED.
4
5
6                                        By:    ________________________________
      DATED:      November 13, 2020
7                                               Hon. André Birotte Jr.
                                                United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                 PLAINTIFF’S [PROPOSED] JUDGMENT
Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 4 of 8 Page ID #:163
Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 5 of 8 Page ID #:164
Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 6 of 8 Page ID #:165
Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 7 of 8 Page ID #:166
Case 2:20-cv-01670-AB-RAO Document 31 Filed 11/13/20 Page 8 of 8 Page ID #:167
